On order of the Court, the motion to waive fees is considered, and it is DENIED.
*263We direct the Clerk of this Court to DISMISS the plaintiff's application for leave to appeal unless the filing fee in this matter is paid in full within 28 days after the date of this order.
We find that plaintiff is a vexatious litigator under MCR 7.316(C)(3). We therefore direct the Clerk of this Court not to accept any further filings from the plaintiff in this matter unless the plaintiff has obtained leave and has submitted the filing fee required by MCR 7.319.